         Case 1:18-cr-00201-DLC Document 170 Filed 08/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X                18cr201 (DLC)
                                         :
 UNITED STATES OF AMERICA                :                     ORDER
                                         :
                 -v-                     :
                                         :
 DEBORAH MENSAH,                         :
                          Defendant.     :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     On August 21, 2020, the Government informed this Court’s

Chambers that the defendant is scheduled to be presented before

a Magistrate Judge on August 24.         Accordingly, it is hereby

     ORDERED that a telephone conference will be held on Friday,

August 28 at 2:00 p.m.       The dial-in credentials for the telephone

conference are the following:

             Dial-in:          888-363-4749
             Access code:      4324948

     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

     IT IS FURTHER ORDERED that the Government shall provide

defense counsel with a copy of this Order.

SO ORDERED:

Dated:       New York, New York
             August 24, 2020
